Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, “the plastic wire guard” lacks sufficient antecedent basis in the claims. It appears that claim 11 should depend from claim 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“plastic securement mechanism” in claims 1 and 14. The specification shows the plastic securement mechanism as a protrusion which extends into a corresponding recess to secure the guard. Therefore, the plastic securement mechanism is interpreted as such or as an equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-14, 16-20, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskew (US20170248328) in view of Jones (US20190293307), further in view of Sauer (US20160245307).
Regarding claim 1, Eskew teaches an outdoor unit of a heating, ventilation, and/or air conditioning system (Figure 4), comprising:
a cabinet defining a cabinet interior of the outdoor unit and separating the cabinet interior from an external environment surrounding the outdoor unit (Figure 4, 24 with 50);
an interface between the cabinet interior and the external environment, wherein the interface is configured to enable an air flow between the cabinet interior and the external environment (Figure 4, hole in 50); and
a guard disposed over the interface (Figure 4, 60).
Eskew does not teach wherein the guard is plastic.
However, Jones discloses that it is well known in the HVAC arts to fashion air conditioning unit guards or covers from plastic (¶16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic guard in Eskew in order to realize an affordable, durable guard.
Eskew does not teach the particulars of the plastic securement mechanism of claim 1.
However, Sauer discloses a fan assembly including a fan and fan guard (Figure 1, 199 and 110), wherein the fan cabinet includes an opening adjacent the fan interface (Figure 1, 190), and a securement mechanism extending through the opening to secure the guard to the cabinet (Figure 1, 120, Figure 2, 190 and 120), wherein the securement mechanism comprises a retention mechanism configured to block removal of the securement mechanism from the opening (Figure 2, 120 prevents removal due to the retention mechanism which flares out over the ridge of 190, see ¶11-14), the retention mechanism comprising an extension disposed within the opening (Figure 2, straight cylindrical section of 120) and a hook extending from the extension, wherein the hook is disposed external to the opening (Figure 2, end of 120 external to the opening, which hooks onto ridge of 190. While the profile of 120 does not necessarily resemble a traditional “hook” like that of a fishing lure or a curved design, it is still a hook because the profile bends at an angle, in this case 90 degrees, in order to engage a surface and secure the item), and that utilizing such snaps provides a quick way to engage a fan guard onto a fan frame (¶8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such securement mechanisms in Eskew as hereto modified, thereby plastic securement mechanisms, in order to provide a quick way to engage the fan guard onto the fan cabinet of Eskew.
Regarding claim 3, Eskew as modified teaches all of the limitations of claim 1, wherein
the plastic securement mechanism is integrally formed with the plastic guard (see Figures 1-2 of Sauer, 120 and 110, 120 is shown as an integral part of 110).
Regarding claim 4, Eskew as modified teaches all of the limitations of claim 1, comprising
a fan (Figure 4, 54) disposed between the plastic guard and an opposing interior wall of the cabinet (Figure 4, between 60 and 62), wherein the fan is configured to cause the air flow between the cabinet interior and the external environment (Figure 4, 54, ¶30).
Regarding claim 5, Eskew as modified teaches all of the limitations of claim 1, comprising
a heat exchanger disposed within the cabinet interior and configured to receive the air flow (Figure 4, 26).
Regarding claim 6, Eskew as modified teaches all of the limitations of claim 1, wherein
the interface is formed by a hood (Figure 4, 50 can be considered a hood).
Regarding claim 7
the cabinet is a portion of a rooftop unit or a chiller (Figure 3, ¶28).
Regarding claim 10, Eskew as modified teaches all of the limitations of claim 10, wherein
the plastic securement mechanism includes a base extending from the extension (Figure 2 of Sauer, 120 has a base on 110), wherein a portion of a wall of the cabinet in which the opening is disposed is sandwiched between the base of the plastic securement mechanism and the hook of the retention mechanism of the plastic securement mechanism (Figure 2 of Sauer, 190 is sandwiched between the base and 120).
Regarding claim 11, Eskew as modified teaches all of the limitations of claim 1, wherein
a portion of the retention mechanism is configured to flex to enable insertion of the retention mechanism into the opening (Figure 2 of Sauer, 120 is larger than the opening, therefore flexes when forced through 190).
Regarding claim 12, Eskew as modified teaches all of the limitations of claim 1, wherein
the cabinet includes a plurality of frame members (Figure 4, 24) and the interface between the cabinet interior and the external environment is disposed between 
Regarding claim 13, Eskew as modified teaches all of the limitations of claim 1, wherein
the plastic guard includes a plastic wire guard (Figure 4, 60, which is a wire guard, and see rejection of claim 1, where 60 is made of plastic).
Regarding claim 14, Eskew teaches an outdoor unit of a heating, ventilation, and/or air conditioning system (Figure 4), comprising:
a cabinet defining a cabinet interior of the outdoor unit and separating the cabinet interior from an external environment surrounding the outdoor unit (Figure 4, 24 with 50);
an air flow interface between the cabinet interior and the external environment, wherein the air flow interface is configured to enable an air flow between the cabinet interior and the external environment (Figure 4, hole in 50); and
a guard disposed over the interface and configured to enable air flow (Figure 4, 60).
Eskew does not teach wherein the guard is plastic.
However, Jones discloses that it is well known in the HVAC arts to fashion air conditioning unit guards or covers from plastic (¶16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic guard in Eskew in order to realize an affordable, durable guard.
Eskew does not teach the particulars of the plastic securement mechanism having a retention mechanism of claim 14.
However, Sauer discloses a fan assembly including a fan and fan guard (Figure 1, 199 and 110), wherein the fan cabinet includes an opening adjacent the fan interface (Figure 1, 190), and an integrally formed securement mechanism extending through the opening to secure the guard to the cabinet and comprising a retention mechanism to block removal of the integrally formed securement mechanism from the opening (Figure 1, 120, Figure 2, 190 and 120, 120 prevents removal due to the retention mechanism which flares out over the ridge of 190, see ¶11-14), the retention mechanism comprising a first portion positioned within the opening (Figure 2, cylindrical portion of 120 within 190) and a second portion extending from the first portion and blocking removal of the integrally formed securement mechanism from the opening, and wherein the second portion is disposed external to the opening (Figure 2, end of 120 outside 190), and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such securement mechanisms in Eskew as hereto modified, thereby providing plastic securement mechanisms, in order to provide a quick way to engage the fan guard onto the fan cabinet of Eskew.
Regarding claim 16, Eskew as modified teaches all of the limitations of claim 14, wherein
the second portion comprises a hook (Figure 2 of Sauer, end of 120 external to the opening, which hooks onto ridge of 190. While the profile of 120 does not necessarily resemble a traditional “hook” like that of a fishing lure or a curved design, it is still a hook because the profile bends at an angle, in this case 90 degrees, in order to engage a surface and secure the item).
Regarding claim 17, Eskew as modified teaches all of the limitations of claim 14, wherein
the integrally formed plastic securement mechanism comprises a base from which the retention mechanism extends (Figure 2 of Sauer, 120 has a washer-shaped base attached to 110).
Regarding claim 18
the cabinet comprises a cabinet wall in which the opening is disposed (Figure 1 of Sauer, wall in which 190 is placed), and wherein the cabinet wall is sandwiched between the base of the integrally formed plastic securement mechanism and the second portion of the retention mechanism of the integrally formed plastic securement mechanism (Figure 2 of Sauer, 195 is between the washer-shaped base and tip of 120). 
Regarding claim 19, Eskew as modified teaches all of the limitations of claim 14, wherein
the plastic securement mechanism includes a flexible portion configured to flex to enable disposal of the integrally formed plastic securement mechanism through the opening (Figure 2 of Sauer, tip of 120 is larger in diameter than 190, therefore flexes when forced through).
Regarding claim 20, Eskew as modified teaches all of the limitations of claim 14, wherein
the cabinet is a portion of a rooftop unit or a chiller (Figure 3, ¶28).
Regarding claim 26, Eskew as modified teaches all of the limitations of claim 1, wherein
the hook extends from the extension at a right angle (Figure 2, 120, also see Figure 3, 220, Figure 4, 220, of Sauer).
Regarding claim 27, Eskew as modified teaches all of the limitations of claim 1, wherein
the plastic securement mechanism is configured to engage an underside of a wall of the cabinet (see Figure 2 of Sauer, 120 and 190).
Regarding claim 29, Eskew as modified teaches all of the limitations of claim 14, wherein
the second portion extends transverse to the first portion (Figure 2, 120, also see Figure 3, 220, Figure 4, 220, of Sauer).
Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It appears that claim 28 should depend from claim 13.
Response to Arguments
Applicant’s remarks filed 07/08/2021 have been fully considered.
Regarding interpretations under 35 USC 112(f), “retention mechanism” has been given sufficient structure within the claims to perform the claimed function, but “plastic securement mechanism” appears to still invoke 35 USC 112(f) because there is no corresponding structure within the claims to perform the claimed function of securement.
Applicant has argued that Thurin does not disclose the newly recited subject matter of claims 1 and 14. However, Thurin is not relied upon herein to teach the claimed subject matter and therefore the arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763